Case: 10-10711 Document: 00511425888 Page: 1 Date Filed: 03/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 28, 2011

                                     No. 10-10711                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



PATRICIA ANN FRALICK,

                                                   Plaintiff–Appellee
v.

PLUMBERS AND PIPEFITTERS NATIONAL PENSION FUND,

                                                   Defendant–Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:09-CV-752


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       After having reviewed the record and studied the briefs, we affirm the
judgment of the district court for essentially the same reasons given by the
district court in its Memorandum Opinion and Order of June 28, 2010.
       AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.